po fo SS OA HH FF YS WN

NM Bo BR BRD BRD OD mm mee
mn && Ww NO —§ © OO BOW ~s DBD A Ff WH NHN —|§ S&S

 

Case 2:21-cv-00327-BJR Document 1-2 Filed 03/10/21 Page 1of5

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR COUNTY OF KING

ROBYN MAY, an individual, and ROBYN No, 20-2-13639-5 KNT

MAY, as mother and guardian of J.M., a

minor, AMENDED COMPLAINT
Plaintiff,

VS.

SAFEWAY, INC., a Delaware Corporation

doing business in and throughout the State of

Washington.

Defendant.

 

 

COMES NOW Robyn May, an individual and Robyn May, as mother and guardian of
J.M., a minor, by and through her attorneys at Khan Law Firm PLLC, and brings this Complaint
against the named Defendant, Safeway, Inc., and alleges as follows:
I. PARTIES
1.1 At all times relevant hereto, Plaintiff Robyn May and J.M. were residents of

Burien, King County, Washington.

AMENDED COMPLAINT I of 5 KHAN LAW FIRM PLLC
8407 S, 259" Street Ste. 101

Kent, WA 98030
Tel: (206) 430-6096 Fax: (253) 277-8892

 
be Ww bw

Oo fo ~ DH tr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:21-cv-00327-BJR Document 1-2 Filed 03/10/21 Page 2of5

1.2 At all times relevant hereto, Defendant Safeway, Inc. was and is a Delaware
Corporation doing business in and throughout the state of Washington, including King County.
II. JURISDICTION AND VENUE

2.1‘ Plaintiff re-alleges and incorporates by reference all preceding paragraphs as if
fully restated herein.

2.2 _—‘ The incident giving rise to the subject of this complaint, occurred on or about
April 27, 2019, in Burien, King County, Washington.

2.3. This court has jurisdiction over the parties and the subject matter of this action.

2.4 ‘Venue in this matter is proper for this court, as all the causes of action have
occurred in King County, Washington.

Ill. FACTS

3.1 Plaintiff re-alleges and incorporates by reference all preceding paragraphs as if
fully restated herein.

3.2. Onor about April 27, 2019, J.M. was a business invitee, shopping at Safeway
Store #1664 with his mother, Robyn May. He was walking down an aisle when he slipped on
a liquid substance on the floor. J.M. fell because the floor was wet, unkept, and slippery.
Defendant failed to take adequate steps to discover and ameliorate dangerous and unsafe
conditions. Further, Defendant failed to take adequate steps to warn of a dangerous and unsafe
condition.

3.3. Asaresult of Defendant’s negligent act of failing to properly maintain a food
handling case and to make sure the floor was properly maintained and properly warn of such a
hazard, J.M. sustained injuries.

AMENDED COMPLAINT 2 of 5 KHAN LAW FIRM PLLC
8407 S. 259" Street Ste, 101

Kent, WA 98030
Tel: (206) 430-6096 Fax: (253) 277-8892

 
& Ww bh

oO fo ~ DW a

10
lI
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:21-cv-00327-BJR Document 1-2 Filed 03/10/21 Page 3of5

3.4 Asadirect result of defendant’s negligent act, J.M. incurred significant medical
treatments and medical expenses in an amount to be proven at trial.

3.5 Onor about April 27, 209, Defendant’s negligence was the proximate cause of
the incident which is the subject of this complaint.

3.6 Asaresult of the defendant’s negligence, J.M. suffered and continues to suffer
bodily injuries, physical disability and pain, emotional trauma, medical expenses, loss of
earnings and earning capacity, and other damages as a result of the incident.

3.7.  Asaresult of the defendant’s negligence, plaintiff Robyn May has suffered and
continues to suffer a loss of consortium and wage loss.

IV. FIRST CAUSE OF ACTION

4.1 _ Plaintiff re-alleges and incorporates by reference all preceding paragraphs as if
fully restated herein.

4.2. Defendant had a duty to maintain safe walking areas near the food holding case
and throughout the store so that they are free from slick surfaces and hazardous conditions.

4.3. The defendant knew or should have known that the walking area near the food
holding case was an area of high traffic giving rise to a duty on the part of defendant to keep
the area safe and free of hazards.

4.4 Defendant was negligent in failing to maintain Safeway Store #1664 reasonably
safe for its invitees, and specifically in negligently allowing liquid to spill and/or accumulate
from or near the food handling case and failing to take action to clean the liquid and failing to

warn customers of the danger posed by liquid on the floor where J.M. slipped and fell.

AMENDED COMPLAINT 3 of 5 KHAN LAW FIRM PLLC
8407 S. 259" Street Ste. 101

Kent, WA 98030
Tel: (206) 430-6096 Fax: (253) 277-8892

 
oO oOo WD DH WH fb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:21-cv-00327-BJR Document 1-2 Filed 03/10/21 Page 4of5

V. DAMAGES

5.1 Plaintiff re-alleges and incorporates by reference all preceding paragraphs as if
fully restated herein.

5.2 As a proximate result of the negligence of Defendant, J.M. suffered severe
personal injuries in such amount as shall be proven at the time of trial.

5.3. Asaresult of the defendant’s negligence, plaintiff Robyn May has suffered and
continues to suffer a loss of consortium and wage loss.

VI. RELIEF SOUGHT

WHEREFORE, Plaintiff respectfully requests the following relief:

1. For general damages for pain and suffering, mental distress, and emotional
anxiety, past, present, and future incurred by J.M.;

2. For special damages including all medical expenses incurred by J.M. in
treatment for injuries resulting from the collision accident as well as future medical expenses
and other items of special damages;

3. For damages for loss of consortium and loss of income to Plaintiff Robyn May
and reduction in earning capacity, past, present, and future;

4. For pre-judgment interest at the statutory rate on all items of special damages

including, without limitation, expenses of medical care and treatment;

5. For an award of attorney’s fees and costs incurred herein;

6. For such other and further relief as the Court may deem just and equitable.
if
if
AMENDED COMPLAINT 4 of 5 KHAN LAW FIRM PLLC

8407 S, 259" Street Ste. 10]
Kent, WA 98030
Tel: (206) 430-6096 Fax: (253) 277-8892

 
oO OF NS DH We &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:21-cv-00327-BJR Document 1-2 Filed 03/10/21 Page5of5

fh
DATED this day of January, 2021.

KHAN LAW FIRM PLLC

“Deborah A. Purcell, WSBA #32215
Attorney for Plaintiffs

AMENDED COMPLAINT 5 of 5 KHAN LAW FIRM PLLC
8407 S. 259% Street Ste. 101

Kent, WA 98030
Tel: (206) 430-6096 Fax: (253) 277-8892

 
